Citation Nr: 1242129	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  95-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for disability involving multiple joints, claimed as arthralgia.

2.  Entitlement to service connection for fibromyalgia or other disability manifested by neurological/neuromuscular impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1946 to May 1950, and from February 1954 to July 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 1998 rating decision in which the RO denied service connection for arthralgia of multiple joints.  In January 1999, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 1999, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 1999.

In August 2001, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

In November 2001, the Board remanded the claim then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in January 2007 and December 2009 supplemental SOCs (SSOCs)) and returned the matter to the Board for further appellate consideration.

This appeal to the Board also arose from a September 2009 rating decision in which the RO in Cleveland, Ohio, inter alia, denied service connection for fibromyalgia. In November 2009, the Veteran filed an NOD.  An SOC was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.



The Board subsequently notified the Veteran that the VLJ who conducted the hearing is no longer employed with the Board., and offered him the opportunity for a hearing before a sitting judge who would participate in the decision.  In August 2011, the Veteran testified on both issues on appeal during a Board video-conference hearing offered testimony on both issues on appeal during a videoconference Board hearing regarding both claims on appeal, before the undersigned VLJ at the RO.  A transcript of that hearing is of record.  At the time of the hearing, the undersigned agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

In August 2011, the Board remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested action, the AMC continued to deny the claims for service connection for arthalgia of the multiple joints and for fibromyalgia/neurological impairment (as reflected in a September 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  No disability involving multiple joints was shown in service or for years thereafter, and the most persuasive medical opinion evidence on the question of whether there exists a medical relationship between current cardiovascular disease and the Veteran's military service weighs against the claim. 

3.  No fibromyalgia or other disability manifested by neurological/neuromuscular impairment was shown in service or for years thereafter, and the most persuasive medical opinion evidence on the question of whether there exists a medical relationship between any such current disability and the Veteran's military service weighs against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple joint disability, claimed as arthralgia, are not met. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2012). 

2.  The criteria for service connection for fibromyalgia or other disability manifested by neurological/neuromuscular impairment are not met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

As regards the appeal on the December 1998 denial of the claim for service connection for arthalgia of multiple joints, the VCAA was signed into law during the pendency of this appeal.  In a December 2003 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for arthalgia of multiple joints, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Additional notice was sent in July 2004, April 2007, November 2007, June 2009 and September 2011.  These letters  provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the previously described letters, and opportunity for the Veteran to respond, the September 2012 supplemental SOC (SSOC) reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

As regards the September 2009 denial of service connection for fibromyalgia, in a June 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for fibromyalgia, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection is granted.  The September 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the June 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

In the September 2011 post-rating letter, the RO again provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for fibromyalgia or other disability characterized by neurological/neuromuscular impairment, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA and specifically advised the Veteran of evidence needed for stressor verification purposes.  The supplemental SOC (SSOC) from September 2012 reflects readjudication of the claim after issuance of the post rating letter.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Following remand of this matter for further development in September 2011, the report of the August 2012 VA examination was obtained.  Also of record and considered in connection with the appeal is the transcripts of both Board hearings, along with the various written statements provided by the Veteran and by his representative, on his behalf.  The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims; however, review of the documents in such file reveals no evidence pertinent to the current claims.  The Board also finds that no additional RO action to further develop the record in connection with this appeal, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Factual Background

The Veteran contends that he has fibromyalgia and/or neurological impairment and disability involving multiple joints as a result of service, specifically as due to exposure to toxic chemicals while serving as a photographer.  

The Veteran's military specialty during service from November 1946 to May 1950, and from February 1954 to July 1970, was as a photographer.  The Veteran has repeatedly asserted that part of his job was to work on processing film, which involved the mixing and handling of chemicals in dark rooms with no ventilation or masks to protect him from any fumes, and commonly, the use of hydroquinone, Stop Bath, sulfuric acid, and other such chemicals. The Veteran received treatment from 1992 to 1999 for muscle pain, weakness, and wasting, as well as neuropathy; an April 1999 VA treatment record indicates a diagnosis of peripheral neuropathy of unknown etiology, but with a high probability of being linked to toxic chemical exposure in the military, although it was noted that this need further investigation.  

Furthermore, the Veteran has submitted lists of chemicals used in photography, as well as medical articles, submitted in November 1998 and August 2001, indicating that neuropathy and other nervous system problems could result from the inhalation of organic solvents, including chronic inhalation of volatile hydrocarbons, and that occupational exposure to hydroquinone-used as a developer in black and white photography-could result in central nervous system effects and neuropathy.
The Veteran's November 1946 entrance examination revealed normal neck, spine and other musculoskeletal, feet and extremities.  It also revealed normal neurological/systemic findings.  Service treatment records from his first period of service show no evidence of a fibromyalgia condition or chronic disease or condition involving multiple joints, to include arthritis, or any neurological disorder.  Examinations and medical abstracts from May 1947, June 1947 and October 1947 likewise showed no musculoskeletal or neurological abnormalities.  His May 1950 separation examination was normal.  

On entrance examination for his second period of service in January 1954 examinations of the Veteran's neck, spine and other musculoskeletal, feet and extremities were all normal, as were neurological and systemic findings.  The January 1954 report of medical history revealed the Veteran to deny having arthritis/rheumatism, bone, joint or other deformity, lameness, painful trick shoulder or elbow, recurrent back pan, paralysis, neuritis or any other findings suggestive of a systemic condition affecting him either on a musculoskeletal or neurological basis.  Repeated periodic and special examinations and reports of medical history throughout his second period of service likewise were negative for findings or history of any chronic condition affecting his joints, or other chronic musculoskeletal or neurological disorder.  There was a pes planus of the feet noted on a November 1954 station keeper examination, but otherwise the rest of the musculoskeletal and joint findings were normal.  The service treatment records do reflect that the Veteran's usual occupation was as a photographer, as noted in an April 1953 record.  

The records from the Veteran's second period of service are negative for evidence of a fibromyalgia condition or chronic disease or condition involving multiple joints, to include arthritis, or any neurological disorder.  The records do show some acute musculoskeletal injuries.  Of note, the Veteran reported to sick call in September 1955 for pain in the right elbow described as being on and off since 1947 when he injured his arm playing ball.  Examination revealed no evidence of malformation or tenderness and he had full range of motion.  He was treated with heat.  In April 1957 he was noted to have fallen a couple months ago, striking his coccyx, with persistent soreness and some findings of resistance of tissue thought to possibly be calcification.  He again had right elbow tenderness sore from throwing a baseball.  In August 1957 he was treated for diffuse tenderness of the left toe, doubted to be from a fracture.  In November 1960 he was treated for a dog bite to his right wrist.  

In November 1960, the Veteran was in a motor vehicle accident and suffered a mild whiplash injury to his neck, with symptoms of slight stiffness and soreness.  The impression was traumatic myositis.  Other notes addressing the motor vehicle accident neck injury from November 1960 also revealed findings of a slight right trapezious spasm, with a mild strain diagnosed, but with X-rays shown to be normal.  In June 1961, the Veteran was treated for an injury to his right thumb when a car door shut on it, with negative findings on X-ray.  In March 1962, the Veteran injured his back while lifting a heavy object and was assessed with mild low back strain.  It was noted that, a few days later,  the back was somewhat improved, although there was limited motion in all directions.  There was no tenderness or sciatic radiation.  The Veteran was in another motor vehicle accident in August 1966, which resulted in a twisted left arm and wrenched neck.  Examination was essentially negative except for tenderness on the left.  His July 1970 separation examination revealed normal neck, spine and other musculoskeletal, feet and extremities.  It also revealed normal neurological/systemic findings.  

Available records from St. Elizabeth's Hospital reveal that the Veteran was admitted from April 22, 1992 to April 27, 1992 with complaints of pain, weakness and muscle atrophy.  He reported a history of the symptoms beginning in February 1992 while driving to Florida.  He described aching shoulders associated with neck stiffness and his upper extremities, shoulders and neck were all tender to the touch.  He also reported lower extremity symptoms beginning in March 1992 described as crampy pain radiating from the ankles to buttocks in both lower extremities.  Examination showed decreased motor strength proximally in the upper extremities and hands.  The lower extremities were normal.  Sensory, reflexes, gait and cerebellar examination were all normal.  Labs revealed CPK of 55 and Sed rate of 19.  The rest of the metabolic findings were normal, although some such as rheumatoid factor, ANA and SIEP were pending at the time of discharge.  There were findings of marked muscle atrophy of the upper extremities and trunk muscles of the chest and upper back.  Electromyography and nerve conduction studies (EMG/NCS) revealed a mild proximal neurogenic process, with question of chronic C-5 (cervical spine) radiculopathy without convincing evidence of polyneuropathy or myopathy.  Bilateral shoulder X-rays revealed slight roughening and irregularity about the greater tuberosity, consistent with mild degenerative joint disease (DJD).  The April 1992 discharge diagnoses were cervical radiculopathy (bilateral), gout history, DJD and hypertension.  No other records from St. Elizabeth's hospital are available.  

VA records reflect that, in June 1992, the Veteran was diagnosed with bilateral "frozen shoulder; a provisional diagnosis of cervical radiculopathy.  The formal diagnosis of the frozen shoulder was adhesive capsulitis in July 1992.  Records from July 1992 also reflect history of the Veteran's treatment at St. Elizabeth's Hospital for muscle wasting and weakness, with laboratory findings also noted.  The provisional diagnosis was questionable polymyositis, awaiting further evaluation.  In regards to the Veteran's complaints of numbness in his hands, a VA EMG in July 1992 was noted to have revealed bilateral CTS, with normal ulnar nerves and the remainder of the study was normal.  

Another July 1992 note reflects that the Veteran was seen by physical therapy for frozen shoulders around the fall of 1991, with multiple aches and pains followed by muscle wasting.  He was also described as having associated leg cramps, with private treatment sought.  X-rays were noted to have been normal and MRI findings were described as showing minor disc bulge.  EMG findings were said to have shown no significant myopathy or denervation.  Labs results were described as having shown elevated white blood count, BUN and cholesterol.  The Veteran was also described as having bilateral hand swelling and decreased hand sensation as well as persistent lower extremity weakness.  There was a history of gout reported, which the Veteran believed was drug induced.  Findings of the July 1992 record included decreased strength in both upper extremities, with the right bicep appearing wasted.  The lower extremities were normal.  The Veteran was diagnosed with bilateral brachial neuritis.  

In the report of a September 1992 review of records from St. Elizabeth's hospital, a VA provider noted that the records showed no obvious diagnosis for the Veteran's loss of motor power.  Also in September 1992, the Veteran's shoulder mobilization was described as having improved with physical therapy, with the continued diagnosis of adhesive capsulitis of the bilateral shoulders, and bilateral CTS.  A November 1992 record following up a September 1992 request documents a 9- month history of pain and muscle wasting, with a history of various neurologists having made no definite diagnosis.  It was noted that, clinically it sounded like a polymyositis. 

Follow-up records dated in 1993 reflect gradual improvement, and no muscle wasting was noted.  A May 1993 VA neurological note indicates that the Veteran's CTS symptoms had largely resolved, with no significant objective weakness noted.  His shoulders continued to have intermittent pain ,left worse than right, with generally normal muscle power except for very equivocal 5-/5 weakness of the left deltoid.  Otherwise his extremities were all normal.  He was described as stable and the doctor did not know what had happened to him in 1992.  By October 1993, his muscle strength had steadily improved and he was doing well.  He had good power in his shoulder muscles and was described as stable.  VA follow-ups in April and September 1994 reflect that there was no pain in the Veterans arms, and his hands had improved with no weakness or numbness.  

Subsequent VA records dated prior to 1998 make no mention of any myalgias.  In July 1998, a triage note reflects that the Veteran complained of pain in all extremities with edema of the hands for one month.  The last such occurrence was in 1992.  Examination was normal and the assessment included question of myalgia.  A bone scan was done, with a diagnosis only of OA, with no other findings or diagnoses.  His sed rate was noted to be normal.  The Veteran was assessed with musculoskeletal pain of questionable cause.  He was seen by environmental medicine in September 1998, at which time he was noted to have been in the Persian Gulf years before the Gulf war, which rendered laws governing presumptive diseases of Persian Gulf War Veterans inapplicable in his case.  His symptoms, which included multiple joint pains consistent with osteoarthritis, were noted to remain undiagnosed.  

In October 1998, the Veteran was referred to neurological consult, with claims that his neurological symptoms were due to his exposure to toxic chemicals used in photography during service.  The Veteran also indicated that he had been diagnosed with myasthenia gravis while in France.  The neurological consult from October 1998 reflects that physician who saw him had previously treated him for identical complaints in November 1992.  Now he complained of muscle pain, foot pain and swelling in the hands and feet.  Examination revealed normal cranial nerve examination, his neck had normal motion without spasm, and his muscle bulk, tone, strength, coordination and strength were all normal.  Sensory examination was normal except for slight impairment in vibration of all toes.  His reflexes were normal in the arms and knees and diminished in both ankles.  Except for a very mild sensory neuropathy, his examination was normal.  There was no clinical indication that the Veteran had myasthenia gravis or any other significant myopathy or neuropathy.  

Records dated in November 1998 reflect the Veteran was seen for various aches and pains and attributed these symptoms to neuromuscular myositis from chemicals used by the Veteran as a wartime photographer.  He was noted to report having read a lot about the toxic effects of various chemicals and felt convinced that his symptoms were due to his exposure.  He reported diffuse muscle pain, and was noted to have CTS helped by wearing splints.  On examination, his neurological examination was unremarkable.  He was assessed in pertinent part with myalgias.  Other possible diagnoses included a possible diagnosis of acromegaly due to the Veteran's reports of his hands and feet increasing in size, but this was deemed unlikely.  A December 1998 VA environmental clinic note indicates that the Veteran continued to express concern about having a neurological disease due to chemical exposure.  The neurological consultant found no evidence of neurological disease at the time.  

An April 1999 VA physical medicine and rehab (PM &R) consult reflects the Veteran's continued complaints of pain and dysethesias in the hands and feet.  Symptoms have waxed and waned in the past, initially approximately 20 years ago and were on and off until last May when they began to worsen.  However he then reported that he might be slightly improving.  He reported pain in the upper extremities over the metacarpalphalangeal (MCP) joints which did not follow a normal CTS pattern.  He also had lower extremity pain over the metatarsal (MT) arch.  He gave a past medical history of chemical toxic exposure as a Navy photographer.  His history included gout, questionable osteoarthritis, CTS, and questionable myopathy.  He had diminished sensation, slightly diminished strength in the upper and lower extremities and reflexes that were diminished to 1 in the hamstrings and were absent in the ankles.  He also had decreased sensation in the lower extremities.  He was noted to have a moderately severe pes planus.  The Veteran was assessed with peripheral neuropathy in the bilateral upper extremities and bilateral lower extremities, of unknown etiology.  

The physician from the April 1999 VA PM &R consult opined that there was a high probability that this peripheral neuropathy in the bilateral upper extremities and bilateral lower extremities was linked to toxic chemical exposure in the military, but further investigation was needed.  The physician indicated that a literature search on toxic exposure would be done, and plans also included a repeat EMG to assess progression.  An April 1999 EMG consult yielded findings in the legs which may indicate an axonal motor neuropathy.  Sensory responses were normal.  In May 1999 the Veteran complained of symptoms of arm heaviness and persisted with trying to link his symptoms to chemical exposure.  Examination was unremarkable and the impression was vague and diffuse symptoms with no obvious explanation for it.  On June 1999 follow-up for medical issues to include the history of service related chemical exposure, neurological signs and symptoms were noted to wax and wane.  It was suggested that urgent workup when the Veteran was active could possibly yield some positive findings.  The EMG was noted to be essentially normal and no nerve biopsy was performed.  However the Veteran's active symptoms were described as correlating with some type of toxic or heavy metal exposure.  In November 1999 he continued with pain in various muscle groups.

Records dated from 2000 to 2001 reflect that, in June 2000, the Veteran was seen for complaints of pain in the feet described as long standing, and which he attributed to in-service toxin exposure.  However there had been little objective findings to confirm it.  Examination of the feet showed no overt abnormality and the assessment was painful feet, cause unclear.  In June 2001, the Veteran was noted to be essentially healthy with complaints of pain in the knees.  However, physical examination was unremarkable and the impression was of a past history of gout.  He had been taking Allopurinol for a while and was now feeling well and not taking it regularly.  In December 2001 he was seen for several complaints, many of which were attributed to his in-service exposure to various chemicals.  However, several specialists he had seen were unable to verify this claim.  He claimed he had muscle and nerve damage due to these chemicals used in photography.  His present complaints were of right shoulder pain in the deltoid area.  This pain seemed to be more than that of rotator cuff syndrome.  On examination he had loss of motion of the shoulder joint.  The impression was rotator cuff syndrome and history of gout.  

During the August 2001 Board hearing, the Veteran testified that his military occupational specialty was photography, and he described exposure to various chemicals while developing photos in makeshift photo labs without proper ventilation or safety equipment.  He described his history of medical treatment for muscle aches all over his body, with loss of muscle strength in the 1990s.  He testified that others who had experience in the photography field confirmed the toxicity of the chemicals used, and he also described studying a treatise on the effects of various chemicals used in photography.  

VA records dated in 2003 reflect complaints in his chest accompanied by pain in his left shoulder, with a history of gardening and lifting up to 50 pounds at a time.  The diagnosis was chest pain suggestive of coronary pain, with further work up confirming that he was having a myocardial infarction (MI).  Following the MI, he was seen in September 2003 by primary care, with complaints of leg pain described as a heaviness.  He attributed the leg pain to a motorcycle accident.  He persisted with reports of leg heaviness in November 2003.  

The report of an October 2004 VA peripheral nerves examination reflects that the examiner obtained the Veteran's history of problems in the upper extremities treated by St. Elizabeth's Hospital in the 1990's, with nerve damage and a diagnosis of CTS.  He stated that he was better now and denied current problems.  Physical examination of the upper and lower extremities was unremarkable.  Further examination revealed findings of a normal peripheral nerve examination with an impression that the diagnosed median nerve paralysis condition was resolved.  

The report of a May 2005 VA examination for neurological disorders reflects that the claims file was reviewed and the history of neuromuscular symptoms dating back to 1992 was recited in detail.  Findings including prior EMG/NCS studies showing findings consistent with a C5 radiculopathy but not peripheral neuropathy or myopathy were reviewed.  The Veteran reported that symptoms had completely resolved, except for one other exacerbation which had improved.  Examination revealed the Veteran to have normal motor function, without atrophy or fasciculation's.  He had minimal sensory decrease in both feet, with absent ankle reflexes.  The rest of the examination was normal.  The impression was bilateral chronic cervical spine radiculopathy 1992, since resolved.  The findings of mild sensory peripheral neuropathy were very mild in degree.  There was no other disease of muscle or nerve on objective examination.  

VA treatment records dated from 2007 to 2008 contain no significant findings pertinent to the claimed disabilities, other than records from November 2007 which show that the Veteran complained of myalgias in his legs most of the time, with an impression of myalgias with good peripheral pulses.  On examination he had full range of motion of the extremities without cyanosis, clubbing or edema.  A November 2007 diabetic foot examination revealed normal sensory and pulses.  

During his August 2011 Board hearing, the Veteran testified that his duties in service included taking and developing photographs for intelligence gathering purposes.  He again described exposure to chemicals while developing the film.  He described having issues with chronic pain and being seen by various medical providers.  He was not sure that he was ever diagnosed with fibromyalgia.  Regarding the multiple joint disease or arthritis, he denied having problems with his joints prior to service.  He attributed his current joint problems due to the exposure to the chemicals used in photography.  

The report of an August 2012 VA examination to address the claimed fibromyalgia and disability involving multiple joints notes the examiner's review of the claims file and electronic records.  The Veteran was noted to be claiming that he had a variety of musculoskeletal pain and muscular pain and weakness as a result of exposure to photography developing chemicals in service.  The Veteran reported spending considerable time taking and developing photographs in his work for Navy intelligence.  Often, the facilities he used for this had inadequate ventilation.  The history was somewhat difficult to sort out as he had varying symptoms at various times over many years.  

The Veteran indicated that, initially, in the 1950's in the Persian Gulf, he recalled having a sensation that his sternum was popping, but he recalled no specific injury.  Within several years, he developed bilateral knee pains, with the right knee becoming inflamed, followed by the left knee.  He then developed some generalized myalgias and aches that were not well localized.  The initial symptoms involved mostly upper body aches and muscle weakness.  He stated that at one point he was diagnosed with some type of non specific myositis and muscle atrophy.  He initially had difficulty being evaluated per his history and when he was seen and tested, no specific diagnosis could be made, especially during the initial years of his symptoms.  He described current symptoms of intermittent pain involving primarily his right knee, right shoulder and hands.  His left knee arthritic pain was not presently severe.  It was noted that currently, as well as recently, his musculoskeletal pain has been primarily limited to the joints in which he was diagnosed with osteoarthritis.  He noted some generalized stiffness but no localized muscle weakness.  He did have some fatigue, and some lingering paresthesias in the median nerve distributions in both hands.  He did not have any systemic manifestations such as headaches, sleep disturbances, neuropsychiatric or gastrointestinal issues.  

The examiner's review of recent VA treatment records disclosed findings of X-ray documentation of degenerative osteoarthritis (OA) involving multiple joints, including bilateral knees, hands, lumbar spine, bilateral hips, right wrist and right shoulder since the 1990's.  The report of an August 1998 bone scan was noted to also only reveal evidence of osteoarthritis (OA) with no other diagnosis.  Likewise a rheumatology record in September 2009 was noted to give no other diagnosis besides DJD.  Markers for inflammatory arthritis, such as sed rate and C reactive protein were noted to be normal.  There was no mention of any type of inflammatory made in the VA records from the past 15 years.  However the Veteran was noted to have been treated on multiple occasions for osteoarthritis of various joints.  He was noted to never have been diagnosed with fibromyalgia.  

The examiner noted the lack of any documentation in service of any such musculoskeletal issues in the service treatment records.  The Veteran was noted to state that he had been relatively well until around October 1991, when he began having generalized aches and pains, with slow resolution of symptoms.  At that time, the symptoms mostly involved the shoulder girdle and upper limbs.  The examiner reviewed and recited in detail the treatment records and VA examinations in the claims folder documenting the medical history of the Veteran's musculoskeletal and multiple joint issues, beginning post service with the VA and private treatment records in 1992, and continuing through the present.  

The examiner also noted that, currently, the Veteran had no continued medication or treatment for fibromyalgia, and there were no findings or signs attributable to fibromyalgia.  Other pertinent findings include that his muscle strength shown to be normal in all major muscle groups of all extremities, without atrophy, wasting, tremor or fasciculation's noted.  Testing for tender points for fibromyalgia was negative, except for a finding of tenderness 2 centimeters distal to both the left and right lateral epicondyles.  His sensory examination was intact in all areas of the extremities.  Testing for median nerve entrapment was negative bilaterally.  His peripheral joints showed no signs of acute or chronic synovitis.  Degenerative arthritic changes were noted in the bilateral knees and hands.  The examiner referred to the separate disability benefits questionnaires (DBQ's) (to be discussed later) for specific findings and testing results for all affected areas. 

The examiner opined that based on the examination, review of all the claims file records and VA treatment records, there was no evidence to warrant a past or current diagnosis of fibromyalgia.  The Veteran's current claimed musculoskeletal pain was most likely due to osteoarthritis of the involved joints.   

The rest of the examination report addresses claimed multiple joint disability other than fibromyalgia.  In pertinent part, a DBQ addressed the question of whether there was non-degenerative arthritis present, (to include inflammatory, auto immune, crystalline, infectious arthritis), or dysbaric osteonecrosis present (Caisson's disease) present.  The examiner concluded that the Veteran does not now, nor has ever been diagnosed with a non degenerative arthritis or dysbaric osteonecrosis.  Following examination and review of the claims file, the examiner determined that there was no indication that the Veteran ever had a generalized arthritis.  His current diagnosis was OA.  He did not require constant medication for this condition, and he had no systemic involvement of arthritis, such as weight loss, anemia, pain, loss of motion, or joint deformity.  He had no exacerbations, no constitutional manifestations or other pertinent findings.  He did use a cane occasionally.  

A DBQ for disability of the hands reflects that the Veteran has OA in both hands.  He did not report that his hand function was impacted by flare-ups.  He did have some loss of motion or painful motion in all fingers and thumb of the right hand and only the thumb of the left hand.  He also had excess fatigability in these affected fingers/thumbs.  He had pain on motion and tenderness of all fingers of either hand.  His right hand strength was full 5/5, but his left hand had 4/5 strength.  He had no gap between any finger and the thumb, or between the thumb pad and fingers.  OA bony swelling was noted at all joints of the fingers in both hands and at the base of the left thumb.  X-rays from June 2011 revealed degenerative changes at the first carpal MCL joint of the left hand and moderate to severe degenerative changes of the right hand.  

A DBQ for disability of the Veteran's knees and lower legs reflects OA diagnosed in both knees.  The Veteran reported current pain on motion of the right knee from 0-125 degrees, with pain at 90 degrees on the right and the left knee from 0-135 degrees with pain again at 90 degrees.  No change was seen on repetitive motion.  He reported functional loss on repetitive use, including less movement than normal, interference with sitting, standing and weight bearing.  There was no tenderness to palpation of either knee.  His muscle strength was 5/5 bilaterally, and joint stability tests were all normal for both knees.  He had no other significant history of surgery or shin splints.  Findings did include a slight crepitus for both knees on motion.  He was noted to use a cane.  X-rays from July 2012 showed OA in both knees.  

A DBQ for disability of the Veteran's bilateral shoulders and arms reflects a diagnosis of bilateral chronic rotator cuff syndrome affecting the shoulders.  He reported current pain involving the shoulders and restricted range of motion.  His right shoulder had 120 degrees flexion with painful motion at 100 degrees, and 125 degrees abduction with pain at 90 degrees.  His left shoulder had 150 degrees flexion with pain at 110 degrees and 135 degrees abduction with pain at 90 degrees.  There was no change in motion on 3 repetitions.  He reported functional loss on repetitive use, including less movement than normal, excess fatigability and pain on movement.  He had localized tenderness or pain on palpation of both shoulders.  His strength was 5/5 bilaterally in the upper extremities.  On testing for rotator cuff conditions, the "empty can test" was positive bilaterally, with all other testing negative.  He had no history of recurrent dislocations. He did have mechanical symptoms of clicking, catching bilaterally.  There was no AC joint condition or tenderness to palpation of the AC joint.  He had no history of shoulder surgery.  An X-ray of the right shoulder from February 1992 was negative for arthritis.  

In regard to the claimed condition affecting the Veteran's joints, the examiner opined that such condition was less likely than not incurred in, or caused by the claimed in-service injury, event or illness.  As to whether the Veteran has a current disability involving the multiple joints, the examiner indicated that a review of the available records detailed in the history section of the fibromyalgia DBQ, along with the Veteran's recent VA treatment records and the results of this examination, showed no evidence of a current diagnosis involving inflammatory arthritis.  The examiner further opined that, while the Veteran does have a disability involving multiple joints, this was all attributable to OA, except in the case of the shoulders where it is due to rotator cuff syndrome.  The examiner noted that the evidence indicates that he may have had some type of a myalgia/myositis in the early 1990's, but this was never definitely diagnosed, and a cause for these symptoms was never identified.  The evidence also indicated that this condition resolved.  There was no evidence of such a condition on today's examination or more recent VA treatment records.  As to the issue of fibromyalgia, there was also no evidence to support a previous or current diagnosis of fibromyalgia.  The examiner opined that, although the Veteran has pain in multiple areas, he is lacking significant symptoms of fibromyalgia such as tender points on examination.  It was noted that there had been a question raised by another examiner in 1992 about the possibility of fibromyalgia, but this condition subsequently was never diagnosed.  

As for the question of neurological impairment, the examiner noted that the Veteran has claimed that his musculoskeletal and joint pain was also based on neurological damage from photographic chemical exposure in service.  He claimed that tests from St. Elizabeth's Hospital and VA records in New Bedford, Mass showed evidence of severe nerve damage.  However, the examiner noted that, in fact, the evidence in the Veteran's detailed history showed that he never had been diagnosed with any significant polyneuropathy.  Several previous examiners reviewed in the history had noted normal neurological findings.  The neurological findings on this examination showed no findings suggestive of polyneuropathy as the cause for the Veteran's current pain.  He did have EMG evidence of bilateral CTS of both hands which likely explains his hand paresthesia symptoms.  He did not have any diagnostic findings of CTS on today's examination, however this did not rule the continued diagnosis of CTS out.  

The examiner concluded that it was his opinion that the Veteran's current disability involving multiple joints can all be attributed to his diagnosed OA in multiple joints and in the case of his shoulders, to his rotator cuff syndrome.  OA was noted to generally result from cumulative wear with resulting cumulative damage to the articular cartilage of the joints.  This was a common effect of the normal aging process, and can also follow trauma in the joints.  The examiner stated that there was no evidence that he was aware of or was able to find in medical literature to suggest that any chemical exposure causes OA.  The examiner also pointed out the Veteran's CTS is not likely to have been caused by any chemical exposure in service.  This localized condition was caused by mechanical pressure on the median nerve at the wrist and would not be caused by distant nerve damage from chemical exposure.  

The examiner noted review of the articles submitted by the Veteran, to include the article from the Journal of Occupational Medicine from February 1977 showing multifocal nervous system damage from inhaling volatile hydrocarbons.  This was a case report only, and the examiner stated that one could not draw any definitive scientific cause and effect relationship from a single case study.  The other articles submitted by the Veteran regarding photographic processing hazards were noted to discuss acute toxicities to exposure mostly reported as skin and respiratory irritants.  Some of the chemicals might be acutely poisonous in high exposure, however there was no evidence to suggest the Veteran suffered any acute toxicities from the chemicals he may have been exposed to in service.  The examiner noted that long term exposure health effects were not discussed in these particular articles.  The examiner stated that there was no indication in these articles to suggest that hydroquinone was responsible for any long term rheumatologic or neuropathic effects.  An independent search by this examiner failed to uncover any information to the contrary.  The examiner pointed out that this chemical was used safely in dermatologic topical preparations for over 50 years without any definitive adverse effects.  The examiner reiterated that there was no indication of a current generalized rheumatological or neurological disease.  

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis or organic disease of the central nervous system, which develop to a compensable degree within a prescribed period after discharge from service (one year for arthritis or organic disease of the central nervous system), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c). 

Considering the pertinent evidence of record in light of the above, the Board finds that service connection for disability involving multiple joints, claimed as arthralgia, or for fibromyalgia or other disability manifested by neuromuscular/neurological impairment, is not warranted.  

The Board acknowledges the Veteran's statements describing his exposure to chemicals during active duty, while working as a photographer.  The Board points out that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).   The Veteran is shown to be a credible historian in regards to the duties and tasks of being a photographer, and the Board finds that such duties likely resulted in exposure to various chemicals. 

However, the determination as to whether there exists a relationship between these disorders for which service connection is sought and service (to include inservice chemical exposure) falls within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on a medical matter, or for that matter, to render a probative opinion as to what would constitute a toxic exposure to the chemicals used in photographic processing.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As the lay assertions in this regard have no probative value, the Veteran cannot support his claim in the basis of lay assertions, alone.  

Turning to the medical evidence of record, the Board notes that the record contains conflicting medical evidence on the question of whether the Veteran actually has neurological or neuromuscular disability due to possible toxic exposure to chemicals as a photographer in service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30   (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
 
Of note, the physician from the April 1999 VA PM & R consult noted a medical history that included pain and neurological symptoms, along with a history of questionable OA, and the history of chemical exposure reported by the Veteran.  The April 1999 PM & R physician assessed the Veteran with a peripheral neuropathy of both upper and lower extremities, and opined that there was a high probability that this was linked to toxic exposure in the military.  This physician however conceded that further investigation was needed.  Subsequent medical findings in 1999 were inconclusive, with the April 1999 EMG consult yielding findings suggestive of axonal neuropathy, but clinical findings in May and June 1999 yielded inconclusive findings.  The June 1999 follow-up noted that the Veteran's neurological signs and symptoms appeared to wax and wane, with the EMG reported as essentially normal, but also suggested that his active symptoms appeared to correlate with toxic or heavy metal exposure.  

The records dated from 1992 to 1998 preceding the April 1999 PM & R consult do not provide a clear diagnosis or opinion regarding causation for the Veteran's neuromuscular or joint conditions, but rather reflect differential diagnoses as detailed above.  Although the Veteran is shown in 1998 to express his concerns that he has a neurological or other musculoskeletal disorder such as myositis due to chemical exposure as a photographer, these records from October 1998 through November 1998 declined to supply an opinion regarding the etiology of the claimed conditions.  Likewise the records subsequent to the favorable evidence from 1999 are not shown to link the Veteran's various neuromuscular complaints and/or joint complaints to any incident taking place in service, although his contentions that they were chemically induced were noted in June 200, December 2001.  

The evidence subsequent to 1999 also reflects that the Veteran's neurological findings were generally unremarkable.  He had generally normal neurological findings shown in an October 2004 VA peripheral nerves examination, and a May 2005 neurological disorders examination diagnosed only a very mild sensory peripheral neuropathy in the feet.  The Veteran is noted in May 2005 to have reported that his neuro-muscular symptoms had generally resolved except for an exacerbation that had improved.  

As regards a neuromuscular disorder other than fibromyalgia, the August 2012 VA examiner's conclusion that the Veteran fails to have evidence of neurological damage based on chemical exposure was based on review of pertinent evidence in the claims file with the essentially negative findings from the repeated neurological examinations conducted by the VA facility as well as St. Elizabeth's Hospital noted, with no significant polyneuropathy diagnosed.  In addition there was a detailed clinical examination of the Veteran, with the neurological findings shown to be essentially negative.  In regards to the findings of CTS noted in the EMG evidence, the examiner noted that this was the likely source of hand symptoms, although he had no findings of CTS shown on examination.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Accordingly, the Board is affording the opinion of the August 2012 examiner-reached after such comprehensive records review and examination of the Veteran-greater probative weight on the question of whether the Veteran has any neurological or muscular disorder related to service than that to be afforded in the April 1999 PM & R physician's opinion, which conceded that further examination was needed, and which ultimately was proven by subsequent evidence to be inconclusive.  

In regards to a specific fibromyalgia disorder, the evidence fails to show a definite diagnosis of this condition, and the Veteran conceded in his August 2011 Travel Board hearing that he was not sure if he was ever diagnosed with fibromyalgia.  The August 2012 VA examination which addressed the Veteran's complete medical history in the claims file and examined him in detail, including for specific fibromyalgia signs, concluded that there was no evidence to warrant a past or current diagnosis of fibromyalgia.  The examiner observed that the Veteran's musculoskeletal symptoms are all attributable to OA, except for the bilateral shoulders, which were attributable to rotator cuff syndrome.  Furthermore, the examiner pointed out that the evidence suggested that the myalgia/myositis condition treated in the early 1990's was acute in nature and resolved.  None of the available medical evidence is shown to directly contradict this unfavorable opinion regarding the nature and etiology of the Veteran's claimed fibromyalgia.  Again for reasons discussed above, the Board is affording the opinion of the August 2012 examiner great probative weight regarding this matter.

In regards to the question of whether service connection is warranted for a disability involving multiple joints, claimed as arthralgia, the December 2012 VA examiner reviewed the Veteran's history in the claims file and obtained a comprehensive examination to include the multiple joints as discussed above.  The examiner concluded that the Veteran's musculoskeletal symptoms are all attributable to OA, except for the bilateral shoulders, which were attributable to rotator cuff syndrome.  

The examiner concluded that the current OA-related disability was a common affect of the aging process and could find no literature to suggest that OA was caused by chemical exposure.  Most of the reactions to toxicities in this regard were usually skin or respiratory irritants.  The examiner also concluded that while some of the chemicals described by the Veteran might be acutely poisonous in high exposure, there was no evidence to suggest that the Veteran actually suffered acute toxicities from the chemicals he was exposed to in service.  The examiner also pointed out that there was no evidence to suggest that the Veteran's CTS was related to chemical exposure, as this generally was caused by mechanical pressure.  Again the available medical evidence does not contradict the examiner's findings or conclusions regarding the nature and etiology of the multiple joint complaints.  The post service evidence is supportive of a finding that the OA of multiple joints and the bilateral shoulder rotator cuff syndrome are less likely than not caused by or related to service.  Of note, OA is not shown to have been manifested until decades after service, with X-ray findings in 1992 showing DJD of the shoulders and bone scan of July 1998 showing OA in the extremities, years after service.  Likewise the rotator cuff syndrome affecting the bilateral shoulders is also not shown until 1992, decades after service.  

For all the foregoing reasons, the Board finds that the claims for service connection for disability involving multiple joints and for fibromyalgia or other /neuromuscular  impairment must be denied, to include on a presumptive basis pursuant to 38 C.F.R. § 3.307, 3.309.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence weighs against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for disability involving multiple joints, claimed as arthralgia is denied.

Service connection for fibromyalgia or other disability manifested by neurological/neuromuscular impairment is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


